DENY and Opinion Filed September 19, 2022




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00910-CV

                      IN RE LAUREN CADILAC, Relator

          Original Proceeding from the 101st Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-9744

                         MEMORANDUM OPINION
                 Before Justices Molberg, Pedersen, III, and Garcia
                          Opinion by Justice Pedersen, III
      Before the Court is relator’s September 16, 2022 petition for writ of

mandamus. In the petition, relator complains about the trial court’s failure to rule on

her pending motion to withdraw as counsel.

      Entitlement to mandamus relief requires relator to show that the trial court

clearly abused its discretion and that relator lacks an adequate appellate remedy. In

re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). As the party seeking relief, relator has the burden of providing the Court

with a certified or sworn copy of every document that is material to establishing her

right to mandamus relief. See TEX. R. APP. P. 52.3(k), 52.7(a); In re Butler, 270
S.W.3d 757, 759 (Tex. App.—Dallas 2008, orig. proceeding) (requiring relator to

submit a record containing certified or sworn copies). Because the documents

included in the record are not certified by a trial court clerk or adequately sworn

copies, we conclude relator has not met this burden.

      Accordingly, we deny the petition for writ of mandamus.



                                          /Bill Pedersen, III//
                                          BILL PEDERSEN, III
220910f.p05                               JUSTICE




                                       –2–